Citation Nr: 1443738	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant is eligible to receive VA benefits as a surviving dependent. 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He died in August 1997.  The appellant is seeking VA benefits as the Veteran's brother.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction is now with the Regional Office (RO) in St. Louis, MO.  

In his April 2012 substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge at the local RO as well as a local hearing at the RO before a Hearing Officer.  As such, in December 2012, he was requested to clarify the type of hearing he desired.  In response, the appellant withdrew his hearing request.  

The Board notes that the appellant submitted additional evidence after the statement of the case was issued in March 2012 that has not been considered by the RO.  However, this evidence is irrelevant, duplicative, and/or redundant of the other evidence of record.  In this regard, the appellant submitted his own DD 214 military personnel record and his father's certificate of death.  However, neither of these records pertain to the appellant's relationship with the Veteran and, thus, are not relevant to the current appeal.  The remaining records are simply statements from the appellant as well as another formal application for benefits that are redundant of his prior statements concerning his role of caretaker for the Veteran or duplicate of other records already in the claims file.  Accordingly, these records are not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary and the Board may proceed with a decision on the matter without prejudice to the appellant.  38 C.F.R. § 20.1304(c) (2013).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's record and appellant's claim.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS record does not contain any documents at this time.


FINDINGS OF FACT

1.  The Veteran died in August 1997. 

2.  The appellant is the Veteran's brother and, thus, is not the surviving spouse of the Veteran nor a dependent "parent" or "child," as defined for VA purposes.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits as a surviving dependent.  38 U.S.C.A. §§ 1310, 1311, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.57, 3.58, 3.59, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."   However, there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.  Moreover, as detailed below, the appellant has demonstrated actual knowledge of the statutory requirements for establishing the benefit sought on appeal so any error in notice is harmless and does not prohibit consideration of this matter on the merits.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The appellant is seeking entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits as an eligible surviving dependent of the Veteran.  In this regard, he asserts that he was the Veteran's primary caretaker, including buying groceries, giving him his medications, cleaning his apartment, doing laundry, and taking him out for appointments, for 17 years from approximately 1980 until the Veteran's death in August 1997.  As such, he asserts that he was essentially a dependent "parent" of the Veteran.  

VA benefits, including DIC benefits, based on a Veteran's death are available only to certain survivors of deceased veterans, including spouse, children, and parents.  38 U.S.C.A. § 1310(a).  In this regard, to qualify for recognition as the Veteran's surviving spouse, the appellant's marriage with the veteran must meet the requirements of 38 C.F.R.  § 3.1(j) and the appellant must have been married to the Veteran at the time of the veteran's death.  38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  A child of the veteran is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of eighteen years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child.  38 C.F.R. 
§ 3.57(a). 

In the instant case, the evidence does not show, and the appellant has not asserted, that he is the spouse or child of the Veteran.  Again, the appellant has been identified as the Veteran's brother.  His primary contention appears to be that he was like a "parent" to the Veteran as he was his primary care giver.  Under VA regulations, the term "parent" means a natural mother or father (including the mother of an illegitimate child or the father of an illegitimate child if the usual family relationship existed), mother or father through adoption, or a person who for a period of not less than 1 year stood in the relationship of a parent to a veteran at any time before his or her entry into active service.  38 C.F.R. § 3.59 (a).  The foster relationship must have begun prior to the veteran's 21st birthday.  Not more than one father and one mother, as defined, will be recognized in any case.  If two persons stood in the relationship of father or mother for 1 year or more, the person who last stood in such relationship before the veteran's last entry into active service will be recognized as the "parent".  38 U.S.C. 101(5); 38 C.F.R. § 3.59(b).

In the instant case, the evidence clearly shows that the appellant is the Veteran's brother.  As such, he was not the natural or adoptive parent of the Veteran.  Moreover, the appellant did not stand in the relationship of parent prior to the Veteran's 21st birthday for a period of 1 year at any time before the Veteran's entry into active service.  In this regard, the evidence shows that the Veteran entered active duty service at the age of 25 and the appellant was 23.  As such, given that the appellant was a younger sibling, there is no indication of a parental relationship prior to service.  Significantly, the Veteran's service examination prior to discharge listed his natural father as his next of kin.  The appellant himself has reported that he began taking care of his brother approximately in 1980, which was around eight years after the Veteran's active duty service was completed.  He has provided no evidence of being in a parental relationship prior to his brother's 21st birthday before active service.  Again, as the appellant was younger than the Veteran, it would appear that no such relationship was established prior to the Veteran's entrance into active duty.  Thus, the appellant cannot be recognized as a surviving parent as he is not shown to be a parent as set forth under 38 C.F.R. § 3.59.

Therefore, for the aforementioned reasons, there is no legal entitlement to VA surviving dependency benefits for the appellant as the Veteran's surviving brother.  The Board is bound by applicable statutes enacted by Congress and VA regulations.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5 , 20.101(a).  Unfortunately, the statutory requirements have not been met.  As the law and not the evidence is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Eligibility to receive VA benefits as a surviving dependent is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


